3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election with traverse of Species I (Fig. 1), Claims 1-14, in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground(s) that searching all Species with claims 1-14 is not a serious burden. Thus, the Office Action has failed to demonstrate materiality in the differences asserted.” (Remarks, pp. 1-2).  This is not found persuasive because as stated in the Requirement for Restriction dated 03/08/2022, Species I-IV would require a search with a unique text search for each species I-IV because each species requires a different arrangement and location for the after-fan system.  For example, one search would require a text search for arrangement of one burner with fuel nozzles arranged upstream of an air hole plate. Another search would require a text search for arrangement of plurality of burners, each burner with fuel nozzles arranged upstream of an air hole plate.  Another search would require a text search for arrangement of one burner with the injection ports of inner fuel nozzles and outer fuel nozzles that are open to inner wall surfaces of air holes of the air hole plate.  Furthermore, another search would require a text search for arrangement of one burner with the outer fuel nozzles that are divided into a plurality of nozzle groups and the main fuel pipe that branches off to a plurality of pipes that are connected to the corresponding nozzle groups.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2022.
Claims 1-14 are pending.  Claims 1-5 and 8-14 are examined.  

Claim Objections


Claims 2-5, 8-9, and 12-14 are objected to because of the following informalities:  
Regarding Claims 2-5:
Numbers in parentheses () need to be deleted from all the claims; For example, the recitation “(1) raising an opening degree of the startup fuel” (l. 7) is believed to be in error for – raising an opening degree of the startup fuel –.
Regarding Claims 3, 5, 12 and 14:
the recitation “to stop to supply the main fuel” (ll. 4-5 in claim 3, ll. 10-11 in claim 5, ll. 3-4 in claim 12, and ll. 9-10 in claim 14) is believed to be in error for – to stop the supply of the main fuel –.
Regarding Claims 4 & 13:
the recitation “to stop to supply the startup fuel” (ll. 4-5 in claim 4 and ll. 3-4 in claim 13) is believed to be in error for – to stop the supply of the startup fuel –.
Regarding Claims 8 & 9:
The recitation “an inlet port of the liner” (l. 4) is believed to be in error for – an inlet port of the cylindrical liner –.
Regarding Claim 9:
The recitation “wherein injection ports of the inner fuel nozzle and the outer fuel nozzles are open to inner wall surfaces of the air holes” (ll. 6-8) is believed to be in error for – wherein the inner fuel nozzle and the plurality of outer fuel nozzles have injection ports, and the injection ports are open to inner wall surfaces of the air holes –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3 and 12, the limitation “and lowering the opening degree of the second fuel control valve when the opening degree of the second fuel control valve is lowered and the gas turbine load falls down to a third set valve” renders the claim indefinite because its unclear how the opening degree of the second fuel control valve may be lowered while it is being lowered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama 2018/0112604 in view Lawson 2011/0036092. 
Regarding Claim 1, Akiyama teaches a gas turbine combustor 3 (Fig. 1) comprising a burner (seen in Fig. 2) including:
a startup fuel pipe 8 in which a startup fuel 5 circulates (Fig. 2);
a first main fuel pipe 10, 11 in which a main fuel 6 circulates;
a second main fuel pipe 12 in which the main fuel 6 circulates;
an inner fuel nozzle 37 to which the startup fuel pipe 8 is connected (Fig. 2);
an inner fuel nozzle 35 to which the first main fuel pipe 10, 11 is connected (nozzle 35 connected to cavity 31 into which pipe 11 connects in Fig. 2);
a plurality of outer fuel nozzles 35 to which the second main fuel pipe 12 is connected;
a startup fuel control valve 9 provided in the startup fuel pipe 8;
a first fuel control valve 13 provided in the first main fuel pipe 10, 11; 
and a second fuel control valve 14 provided in the second main fuel pipe 12.
Akiyama does not teach a fuel mixer to which the startup fuel pipe and the first main fuel pipe are connected; an inner fuel nozzle to which the fuel mixer is connected;
Lawson teaches a similar gas turbine combustor (implicit; seen in Fig. 1) comprising a burner (implicit; seen in Fig. 1) including:
a startup fuel pipe [a] in which a startup fuel 120 circulates (Annotated Fig. 8 below);
a first main fuel pipe [b] in which a main fuel 122 circulates;
a second main fuel pipe [c] in which the main fuel 122 circulates;
a fuel mixer [d] (implicit) to which the startup fuel pipe [a] and the first main fuel pipe [b] are connected;
an inner fuel nozzle 101 (primary inner) to which the fuel mixer [d] is connected (Fig. 8);
an outer fuel nozzle (primary outer) to which the second main fuel pipe is connected (Fig. 8);
a startup fuel control valve (VGC-4) provided in the startup fuel pipe [a];
a first fuel control valve (VGC-12) provided in the first main fuel pipe [b]; and
a second fuel control valve (VGC-11) provided in the second main fuel pipe [c].

    PNG
    media_image1.png
    520
    781
    media_image1.png
    Greyscale

Figure 1:  Annotated Fig. 8 of Lawson (US 2011/0036092)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel pipes 8, and 10, 11 arrangement of Akiyama with Lawson’s fuel pipes [a,b,c] which includes a fuel mixer [d] to which the startup fuel pipe [a] and the first main fuel pipe [b] are connected; and an inner fuel nozzle 101 (primary inner) to which the fuel mixer [d] is connected, in order to provide a blend of fuel from the first and second supply lines to the inner fuel nozzle port (Lawson; [0018]).
Regarding Claim 8, Akiyama in view of Lawson teaches the invention as claimed and as discussed above for claim 1, and Akiyama further teaches
a cylindrical liner 26 that forms a combustion chamber (combustion chamber) (Fig. 2); 
and an air hole plate 33 disposed at an inlet port of the liner 26 (seen in Fig. 2) and including a plurality of air holes 34 that guide compressed air 4 (marked by arrows) to the combustion chamber ([0023-0024]; Figs. 2-3), 
the inner fuel nozzle 35 (Annotated in Fig. 2, below) and the plurality of outer fuel nozzles 35 (Annotated in Fig. 2, below) have injection ports (seen in Fig. 2) oriented to the corresponding air holes 34, and are disposed opposite to the combustion chamber across the air hole plate 33 (Annotated Fig. 2, below), 
and the inner fuel nozzle 35 and the plurality of outer fuel nozzles 35 are disposed concentrically (seen in Fig. 3).

    PNG
    media_image2.png
    846
    885
    media_image2.png
    Greyscale

Figure A:  Annotated Fig. 2 of Akiyama (US 2018/0112604)
Regarding Claim 9, Akiyama in view of Lawson teaches the invention as claimed and as discussed above for claim 1, and Akiyama further teaches
a cylindrical liner 26 that forms a combustion chamber (combustion chamber) (Fig. 2); 
and an air hole plate 33 disposed at an inlet port of the liner 26 (seen in Fig. 2) and including a plurality of air holes 34 that guide compressed air 4 (marked by arrows) to the combustion chamber ([0023-0024]; Figs. 2-3), 
injection ports (seen in Fig. 2) of the inner fuel nozzle 35 (Annotated in Fig. 2, below) and the outer fuel nozzles 35 (Annotated in Fig. 2, below) are open to inner wall surfaces of the air holes 34 (seen in Fig. 2) (Annotated Fig. 2, below).

    PNG
    media_image2.png
    846
    885
    media_image2.png
    Greyscale

Figure A:  Annotated Fig. 2 of Akiyama (US 2018/0112604)
Regarding Claim 10, Akiyama in view of Lawson teaches the invention as claimed and as discussed above for claim 1, and Akiyama further teaches
the startup fuel 5 is oil fuel (no hydrogen content fuel), and the main fuel 6 is a hydrogen content  fuel (hydrogen containing fuel) ([0004]; Fig. 1).
Akiyama in view of Lawson, as discussed so far, does not teach the startup fuel is either natural gas or petroleum gas.
Lawson further teaches
the startup fuel 120 is either natural gas (natural gas) or petroleum gas ([0012]).













It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the startup fuel 5 that is oil fuel of Akiyama in view of Lawson with Lawson’s startup fuel 120 that is a natural gas (natural gas), because it has been held that a simple substitution of one known element, in this case, oil fuel (no hydrogen content fuel) of Akiyama in view of Lawson, for another, in this case, natural gas (natural gas) of Lawson, to obtain predictable results, in this case, providing a blending fuel for combustion, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.


Claims 2, 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view Lawson, and further in view of Asai 2017/0284671. 
Regarding Claim 2, Akiyama in view Lawson teaches the invention as claimed and as discussed above for claim 1, and Akiyama further teaches
a controller 40 configured to control the startup fuel control valve 9, the first fuel control valve 13, and the second fuel control valve 14 ([0026; 0034]), wherein the controller 40 executes procedures (implicit) including
(1) raising an opening degree (open) of the startup fuel control valve to supply the startup fuel 5 to the inner fuel nozzle 37 ([0026]),
(2) raising an opening degree (open) of the second fuel control valve 14 to supply the main fuel 6 to the plurality of outer fuel nozzles 35 ([0004; 0021; 0034].  Control valve 14 is opened at some time based on the load from the load data received by the computer), and
(3) raising an opening degree (open) of the first fuel control valve 13 to supply the main fuel 6 to the inner fuel nozzle 35 ([0004; 0021; 0034].  Control valve 13 is opened at some time based on the load from the load data received by the computer).
Akiyama in view Lawson, as discussed so far, does not teach (2) raising an opening degree of the second fuel control valve to supply the main fuel to the plurality of outer fuel nozzles when a gas turbine load rises up to a first set value, and (3) raising an opening degree of the first fuel control valve to supply a mixed gaseous fuel of the startup fuel and the main fuel to the inner fuel nozzle when the gas turbine load further rises up to a second set value.
Lawson further teaches controller (implicit), the controller executes procedures (implicitly) including
(1) raising an opening degree (valve open) of the startup fuel control valve (VGC-4) to supply the startup fuel 120 to the inner fuel nozzle 101 (primary inner) ([0020]; Fig. 8),
(2) raising an opening degree (valve open) of the second fuel control valve (VGC-11) to supply the main fuel 122 to the outer fuel nozzle (primary outer) ([0020]; Fig. 8), and
(3) raising an opening degree (valve open) of the first fuel control valve (VGC-12) to supply a mixed gaseous fuel of the startup fuel 120 and the main fuel 122 to the inner fuel nozzle 101 (primary inner) ([0020]; Fig. 8, below).

    PNG
    media_image1.png
    520
    781
    media_image1.png
    Greyscale

Figure 2:  Annotated Fig. 8 of Lawson (US 2011/0036092)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel pipes 8, and 10, 11 arrangement of Akiyama in view Lawson, with Lawson’s fuel pipes [a,b,c] which include control valves VGC-4, VGC-11, and VGC-12 and the fuel mixer [d] to which the startup fuel pipe [a] and the first main fuel pipe [b] are connected; and an inner fuel nozzle 101 (primary inner) to which the fuel mixer [d] is connected, for the same reason as discussed in rejection of claim 1 above.
Akiyama in view Lawson does not teach (1) raising an opening degree of the second fuel control valve to supply the main fuel to the plurality of outer fuel nozzles when a gas turbine load rises up to a first set value, and (3) raising an opening degree of the first fuel control valve to supply a mixed gaseous fuel of the startup fuel and the main fuel to the inner fuel nozzle when the gas turbine load further rises up to a second set value.
Asai teaches a similar controller 500 and 
(2) raising an opening degree of the second fuel control valve 62 to supply the main fuel to the plurality of outer fuel nozzles when a gas turbine load (load seen in Fig. 4) rises up to a first set value (load value point c-d in Fig. 4) ([0036-0040; and 0053-0058]; Figs. 1 and 4), and
(3) raising an opening degree of the first fuel control valve 61 to supply the main fuel to the inner fuel nozzle when the gas turbine load (load seen in Fig. 4) further rises up to a second set value (load value point c-d; second set value is the same as the first set value in Fig. 4) ([0036-0040; and 0053-0058]; Figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Akiyama in view Lawson with Asai’s controller 500 and control of the control valves VGC-4, VGC-11, and VGC-12, and have the second fuel control valve (VGC-11) be raised an opening degree to supply the main fuel 122 (Akiyama in view Lawson) to the plurality of outer fuel nozzles 35 (Akiyama) when a gas turbine load rises up to a first set value (load value point c-d); and have the first fuel control valve (VGC-12)  be raised an opening degree to supply a mixed gaseous fuel of the startup fuel 120 and the main fuel 122 to the inner fuel nozzle 101 (primary inner) (Akiyama in view Lawson) when the gas turbine load further rises up to a second set value (load value point c-d; second set value is the same as the first set value), as taught by Asai, in order to prevent high-temperatures flames from being locally formed near the wall surfaces in a combustion chamber (Asai; [0003]).
Regarding Claim 4, Akiyama in view Lawson and Asai teaches the invention as claimed and as discussed above for claim 2.  However, Akiyama in view Lawson and Asai, as discussed so far, does not teach (4) closing the startup fuel control valve to stop to supply the startup fuel to the inner fuel nozzle, and transitioning to a state of single firing of the main fuel, the state of single firing being a state in which only the main fuel is jetted from all of the plurality of outer fuel nozzles and the inner fuel nozzle, when the gas turbine load further rises up to a third set value.
Asai further teaches
(4) closing the startup fuel control valve 66 to stop (seen in Fig 4) to supply the startup fuel 200 to the inner fuel nozzle 40, and transitioning to a state of single firing of the main fuel 200, the state of single firing being a state in which only the main fuel 200 is jetted from all of the plurality of outer fuel nozzles 42 and the inner fuel nozzle 41, when the gas turbine load (load seen in Fig. 4) further rises up to a third set value (load value point c-d)  (0036-0040; and 0053-0058]; Figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Akiyama in view Lawson and Asai with Asai’s controller 500 and control of the control valves VGC-4, VGC-11, and VGC-12, and have the startup fuel control valve (VGC-4) close to stop the supply of the startup fuel 120 to the inner fuel nozzle 101 (primary inner) and transition to a state of single firing of the main fuel 122, the state of single firing being a state in which only the main fuel 122 is jetted from all of the plurality of outer fuel nozzles 35 (Akiyama) and the inner fuel nozzle 101, when the gas turbine load further rises up to a third set value (load value point c-d), as taught by Asai, for the same reason as discussed in rejection of claim 2 above.
Regarding Claim 11, Akiyama in view Lawson teaches a gas turbine combustor operating method using the gas turbine combustor 3 according to claim 1 (see rejection of claim 1 above), and Akiyama further teaches
raising (via controller 40) an opening degree (open) of the startup fuel control valve to supply the startup fuel 5 to the inner fuel nozzle 37 ([0026; 0034]),
raising (via controller 40) an opening degree (open) of the second fuel control valve 14 to supply the main fuel 6 to the plurality of outer fuel nozzles 35 ([0004; 0021; 0034].  Control valve 14 is opened at some time based on the load from the load data received by the computer), and
raising (via controller 40) an opening degree (open) of the first fuel control valve 13 to supply the main fuel 6 to the inner fuel nozzle 35 ([0004; 0021; 0034].  Control valve 13 is opened at some time based on the load from the load data received by the computer).
Akiyama in view Lawson, as discussed so far, does not teach raising an opening degree of the second fuel control valve to supply the main fuel to the plurality of outer fuel nozzles when a gas turbine load rises up to a first set value, and raising an opening degree of the first fuel control valve to supply a mixed gaseous fuel of the startup fuel and the main fuel to the inner fuel nozzle when the gas turbine load further rises up to a second set value.
Lawson further teaches 
raising (via controller) an opening degree (valve open) of the startup fuel control valve (VGC-4) to supply the startup fuel 120 to the inner fuel nozzle 101 (primary inner) ([0020]; Fig. 8),
raising (via controller) an opening degree (valve open) of the second fuel control valve (VGC-11) to supply the main fuel 122 to the outer fuel nozzle (primary outer) ([0020]; Fig. 8), and
raising (via controller) an opening degree (valve open) of the first fuel control valve (VGC-12) to supply a mixed gaseous fuel of the startup fuel 120 and the main fuel 122 to the inner fuel nozzle 101 (primary inner) ([0020]; Fig. 8, below).

    PNG
    media_image1.png
    520
    781
    media_image1.png
    Greyscale

Figure 3:  Annotated Fig. 8 of Lawson (US 2011/0036092)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify Akiyama in view Lawson, and include Lawson’s controller, control valves VGC-4, VGC-11, VGC-12 and the fuel mixer [d] arranged on fuel pipes [a,b,c] (seen above) of Akiyama in view Lawson, that raise (via controller) an opening degree (valve open) of the startup fuel control valve (VGC-4) to supply the startup fuel 120 to the inner fuel nozzle 101 (primary inner); raise (via controller) an opening degree (valve open) of the second fuel control valve (VGC-11) to supply the main fuel 122 to the outer fuel nozzle (primary outer), and raise (via controller) an opening degree (valve open) of the first fuel control valve (VGC-12) to supply a mixed gaseous fuel of the startup fuel 120 and the main fuel 122 to the inner fuel nozzle 101 (primary inner), for the same reason as discussed in rejection of claim 1 above.
Akiyama in view Lawson does not teach raising an opening degree of the second fuel control valve to supply the main fuel to the plurality of outer fuel nozzles when a gas turbine load rises up to a first set value, and raising an opening degree of the first fuel control valve to supply a mixed gaseous fuel of the startup fuel and the main fuel to the inner fuel nozzle when the gas turbine load further rises up to a second set value.
Asai teaches a similar controller 500 and 
raising an opening degree of the second fuel control valve 62 to supply the main fuel to the plurality of outer fuel nozzles when a gas turbine load (load seen in Fig. 4) rises up to a first set value (load value point c-d in Fig. 4) ([0036-0040; and 0053-0058]; Figs. 1 and 4), and
raising an opening degree of the first fuel control valve 61 to supply the main fuel to the inner fuel nozzle when the gas turbine load (load seen in Fig. 4) further rises up to a second set value (load value point c-d; second set value is the same as the first set value in Fig. 4) ([0036-0040; and 0053-0058]; Figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Akiyama in view Lawson with Asai’s control of the control valves VGC-4, VGC-11, and VGC-12, and have the second fuel control valve (VGC-11) be raised an opening degree to supply the main fuel 122 (Akiyama in view Lawson) to the plurality of outer fuel nozzles 35 (Akiyama) when a gas turbine load rises up to a first set value (load value point c-d); and have the first fuel control valve (VGC-12)  be raised an opening degree to supply a mixed gaseous fuel of the startup fuel 120 and the main fuel 122 to the inner fuel nozzle 101 (primary inner) (Akiyama in view Lawson) when the gas turbine load further rises up to a second set value (load value point c-d; second set value is the same as the first set value), as taught by Asai, for the same reason as discussed in rejection of claim 2 above.
Regarding Claim 13, Akiyama in view Lawson and Asai teaches the invention as claimed and as discussed above for claim 11.  However, Akiyama in view Lawson and Asai, as discussed so far, does not teach closing the startup fuel control valve to stop to supply the startup fuel to the inner fuel nozzle, and transitioning to a state of single firing of the main fuel, the state of single firing being a state in which only the main fuel is jetted from all of the plurality of outer fuel nozzles and the inner fuel nozzle, when the gas turbine load further rises up to a third set value.
Asai further teaches
closing the startup fuel control valve 66 to stop (seen in Fig 4) to supply the startup fuel 200 to the inner fuel nozzle 40, and transitioning to a state of single firing of the main fuel 200, the state of single firing being a state in which only the main fuel 200 is jetted from all of the plurality of outer fuel nozzles 42 and the inner fuel nozzle 41, when the gas turbine load (load seen in Fig. 4) further rises up to a third set value (load value point c-d)  (0036-0040; and 0053-0058]; Figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Akiyama in view Lawson and Asai with Asai’s control of the control valves VGC-4, VGC-11, and VGC-12, and have the startup fuel control valve (VGC-4) close to stop the supply of the startup fuel 120 to the inner fuel nozzle 101 (primary inner) and transition to a state of single firing of the main fuel 122, the state of single firing being a state in which only the main fuel 122 is jetted from all of the plurality of outer fuel nozzles 35 (Akiyama) and the inner fuel nozzle 101, when the gas turbine load further rises up to a third set value (load value point c-d), as taught by Asai, for the same reason as discussed in rejection of claim 2 above.

Allowable Subject Matter
Claims 3, 5, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and pending resolution of any issue identified above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3 and 12: As best understood, the prior art fails to teach or fairly suggest, either by itself or in combinations with other prior art, the apparatus and the method comprising the following: 
the controller executes procedures (claim 3) including 
closing the first fuel control valve to stop to supply the main fuel to the inner fuel nozzle, and lowering the opening degree of the second fuel control valve when the gas turbine load falls down to a third set value, 
and closing the second fuel control valve to transition to a state of single firing of the startup fuel, and subsequently lowering the opening degree of the startup fuel control valve down to zero to extinguish the startup fuel when the gas turbine load further falls down to a fourth set value (claims 3 & 12).
Regarding Claim 5 and 14: The prior art fails to teach or fairly suggest, either by itself or in combinations with other prior art, the apparatus and the method comprising the following:
the controller executes procedures (claim 5) including 
lowering the opening degree of the second fuel control valve; 
raising the opening degree of the startup fuel control valve to supply the mixed gaseous fuel of the startup fuel and the main fuel to the inner fuel nozzle when the gas turbine load falls down to a fourth set value; 
closing the first fuel control valve to stop to supply the main fuel to the inner fuel nozzle, and lowering the opening degree of the second fuel control valve when the gas turbine load further falls down to a fifth set value; 
and closing the second fuel control valve to transition to a state of single firing of the startup fuel, and subsequently lowering the opening degree of the startup fuel control valve down to zero to extinguish the startup fuel when the gas turbine load further falls down to a sixth set value (claims 5 & 14).
The prior art of Akiyama 2018/0112604 in view Lawson 2011/0036092 and Asai 2017/0284671 teaches a method and a controller that controls the startup fuel control valve, the first fuel control valve, and the second fuel control valve; and executes procedures including opening and closing of the startup, the first and the second fuel control valves based on when the gas turbine load reaches or falls to certain set values.
However, the prior art of Akiyama in view Lawson and Asai does not teach the following method steps or the controller configured to execute the following procedures, as claimed in respective Claims 3 and 12: 
closing the first fuel control valve to stop to supply the main fuel to the inner fuel nozzle, and lowering the opening degree of the second fuel control valve when the opening degree of the second fuel control valve is lowered and the gas turbine load falls down to a third set value, 
and closing the second fuel control valve to transition to a state of single firing of the startup fuel, and subsequently lowering the opening degree of the startup fuel control valve down to zero to extinguish the startup fuel when the gas turbine load further falls down to a fourth set value.
Additionally, the prior art of Akiyama in view Lawson and Asai does not teach the following method steps or the controller configured to execute the following procedures, as claimed in respective Claims 5 and 14: 
lowering the opening degree of the second fuel control valve; 
raising the opening degree of the startup fuel control valve to supply the mixed gaseous fuel of the startup fuel and the main fuel to the inner fuel nozzle when the gas turbine load falls down to a fourth set value; 
closing the first fuel control valve to stop to supply the main fuel to the inner fuel nozzle, and lowering the opening degree of the second fuel control valve when the gas turbine load further falls down to a fifth set value; 
and closing the second fuel control valve to transition to a state of single firing of the startup fuel, and subsequently lowering the opening degree of the startup fuel control valve down to zero to extinguish the startup fuel when the gas turbine load further falls down to a sixth set value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/JACEK LISOWSKI/Examiner, Art Unit 3741